Citation Nr: 1601452	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  05-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eye disorders, including glaucoma and cataracts.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to disability rating greater than 30 percent for bilateral pes planus with hallux valgus deformity.

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for lumbosacral radiculopathy, right lower extremity.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for lumbosacral radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1970 to March 1973.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Petersburg, Florida.  The case was remanded in March 2012 and May 2014 and has now returned to the Board for further appellate action.  

In October 2014, the evaluation for the Veteran's service connected pes planus with hallux valgus deformity was increased to 30 percent, effective January 12, 2007.  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Board also notes that the required compliance with the development directed in its March 2012 and May 2014 remands was not achieved.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The more probative and competent medical and other evidence of record fails to establish that the Veteran's current eye disorders, diagnosed as glaucoma and cataracts, were present in service and there is no such evidence relating them to his military service.

2.  Throughout the pendency of this claim, the Veteran's bilateral pes planus with hallux valgus deformity has been manifested primarily by symptomatology more nearly approximating pronounced pes planus, but does not constitute actual loss of use of either foot.  

3.  The evidence does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eye disorders, including glaucoma and cataracts are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent, but no more, for bilateral pes planus with hallux valgus deformity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5276 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in January 2007, March 2008, and September 2009.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so the claims may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records, pertinent post-service records, and Social Security Administration (SSA) records, have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinions in April 2007 and July 2014.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's increased rating claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected pes planus disability under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA examination has not been provided to address the Veteran's claimed eye disorder.  However, the Board finds that such examination is not required because the record does not indicate that the diagnosed glaucoma and cataracts have a causal connection or may be associated with his active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As discussed below, the Veteran has asserted that service connection for an eye disorder is warranted, but, there is no allegation of treatment or symptoms of visual problems or eye disorders during active service from 1970 to 1973.  In addition, there is no event in service to which an examiner could link the currently diagnosed glaucoma and cataracts.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

As a result, the only evidence of record that relates the Veteran's claimed eye disorders (glaucoma and cataracts) to service are his own conclusory lay assertions, which alone are not sufficient to render a VA examination or opinion necessary and do not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and an examination is not required here, even under the low threshold of McLendon.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.  


II.  Law and Analysis for Service Connection for an Eye Disorder

The Veteran is seeking service connection for eye disorders which he asserts had their onset during his military service.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Glaucoma and cataracts are not listed in section 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records are entirely negative for complaints or findings of any eye problems suggestive of glaucoma or cataracts.  A Report of Medical Examination shows the Veteran's distant vision, was recorded as 20/100 in the right eye and 20/70 in the left eye and that he was noted to have defective visual acuity.  However, the examining physician crossed out these findings and in its place wrote that the Veteran exhibited 20/20 bilaterally.  There was no explanation provided for the crossed out findings in the original report.  See Report of Medical Examination dated November 21, 1972.  At separation from active duty four months later in March 1973, the Veteran did not indicate any specific visual complaints and there are no references to eye problems or impairment of any sort and his distant visual acuity was recorded as 20/20 bilaterally.  See Report of Medical Examination dated March 7, 1973.

VA outpatient treatment records dated from 1973 to 2014 show the earliest relevant medical evidence regarding the Veteran's eye problems is found in November 1981, when the Veteran complained of blurred vision, but there are no accompanying clinical findings or diagnosis and no medical opinion of record relating these complaints with his active service.  VA Progress Note dated November 27, 1981.  The remaining records show the Veteran's "active problems" included a diagnosis of glaucoma as of October 2001 and a diagnosis of early cataracts as of July 2005.  These treatment records do not suggest that either disorder originated during military service and there is no indication that the Veteran related his symptoms to service or any event of service at this time.  The Board has also reviewed the Veteran's informal claim for service connection, but he did not list any dates of medical treatment or evaluation for eye problems in the immediate years following his separation from service.  See January 2007 VA Form 21-4138.

In this case, the weight of the competent and credible evidence establishes that the Veteran's glaucoma and cataracts first manifested approximately 30 years after service separation and did not manifest in service.  The record contains clinical references to complaints of blurred vision as early as 1981, but even this date is eight years after discharge from his period of active service.  The fact that no pertinent eye problems were actually identified prior to 1981 diminishes the probative value of the Veteran assertion of an in-service onset of eye problems and is evidence that weighs against the claim.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current glaucoma and cataracts may nonetheless somehow otherwise be related to his military service decades earlier.  However, there is no medical evidence linking any eye disorder to service, and the Veteran has not submitted any medical opinion that relates an eye disorder to service/events therein.  See Hickson v. West, 12 Vet. App. 247.  As noted above, the record in this case is negative for any indication, other than the Veteran's own general assertion, that his current glaucoma and cataracts are somehow related to his military service.  As such, his sole assertion that he wants service connection for an eye disorder(s) is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Based on the foregoing, the Board is unable to attribute the Veteran's current eye disorders, including glaucoma and cataracts to his military service.

To the extent the Veteran's statements purport to provide a nexus opinion between his current eye disorders and service, the Board finds his statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of an eye disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report blurred vision, the question of its cause is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to how his glaucoma and cataracts were caused are not competent evidence as to a nexus.  

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for an eye disorder, to include glaucoma and cataracts.  Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


III.  Law and Analysis for Increased Rating for Pes Planus

The Veteran is seeking a higher disability rating for his service-connected pes planus with hallux valgus deformity.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's pes planus with hallux valgus deformity is currently rated as 30 percent disabling under DC 5276 for bilateral pes planus.  38 C.F.R. § 4.71a. 

Under this diagnostic code, a 30 percent evaluation may be assigned for acquired flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  Id. 

In connection with the Veteran's most recent claim for increase is an April 2007 VA examination report which shows he complained that his foot pain has progressively worsened over the past several years.  He was initially seen by a physician at the VA Medical Center, but subsequently came under the care of a private podiatrist.  Private treatment notes the Veteran brought with him to the examination documented that he had been seen for ongoing pain of his feet and toes and had been tried on several medications with no improvement.  The Veteran was diagnosed with hammertoe neuropathy of his bilateral lower extremities, onychomycosis, as well as tenosynovitis of both legs and feet.  

The Veteran described constant, daily, unremitting pain that was particularly worse at night.  He also complained of occasional swelling, tingling, and numbness as well as occasional weakness and fatigue in both feet that is increased with prolonged standing or walking.  He denied warmth, redness, or stiffness.  Flare-ups occur mostly at night and when he is on his feet for prolonged periods of time.  The Veteran reported that he now takes a "pain pill," and uses shoe inserts both of which provide partial relief and help decrease the pain.  He required no ambulatory assistive or mechanical aids such as a cane, crutch, or walker.  The Veteran also reported that he is employed in a detention center as an instructor, which requires him to stand and walk for prolonged periods of time.  He stated that over the past year he has missed about ten days of work for foot related issues, but is otherwise able to perform his activities of daily living.  However, he no longer engages in activities that require prolonged standing or walking.  He was previously an avid runner and currently does not run because of the foot pain.  

Examination of the feet revealed bilateral onychomycosis involving all of his toes.  He had 1/3 bilateral dorsalis pedis and posterior tibialis pulses and normal capillary refill.  He had moderate hallux valgus deformity of each of his great toes as well as tenderness and palpable fibromas in both plantar arches.  He had slight malalignment of his Achilles tendon which was correctable by manipulation.  There was no pain present on manipulation of his Achilles tendon, but there was significant pain on palpation of his plantar arches in the areas of the fibromas.  There was also moderate angulation in dorsiflexion of both of his first metatarsal phalangeal joints.  The Veteran had a mildly antalgic gait, but was not using any ambulatory assistance or mechanical aid.  He had formation in the pressure bearing points of his feet, but no evidence of abnormal weightbearing and no functional limitations with standing or walking.  He had no skin or vascular changes and no evidence of nonhealing ulcers or wounds.  

Muscle strength and ankle range of motion were both normal with no erythema, warmth, redness, edema, effusion, or instability noted on either of his ankles.  On repetitive testing the values were unchanged from baseline testing without pain fatigue weakness or incoordination.  There was no varus or valgus angulation os calcis in relation to the long axis or the tibia or fibula.  X-rays showed joint space narrowing at the first metatarsal joint bilaterally and moderate to severe hallux valgus or bunion deformity seen on the right compared to the left.  There was significantly contracted toe seen in the first interphalangeal joint bilaterally.  The diagnoses were bilateral pes planus, moderate hallux valgus deformity bilaterally, and plantar fibromas.

Subsequently dated VA and private outpatient treatment records show continued evaluation and treatment of the Veteran's various foot problems.  In general, the clinical findings are not materially different from those reported on VA examination and show that in July 2009, the Veteran sought surgical excision of his plantar fibromas, which were causing pain with weightbearing.  However the examiner noted that such surgery could lead to very high rate of recurrence, resulting in an aggressive fibromatosis that could possibly compromise the foot.  Instead padding the areas of the fibromas was recommended.  See medical opinion from J. L. Whalen, M.D., Ph.D. at the Mayo Clinic dated July 29, 2009.  

The Veteran was evaluated by the VA podiatry clinic in October 2012, and at that time examination revealed pes planus and plantar nodules bilaterally consistent with fibromas.  Dorsalis pedis pulses were +2/4 and posterior tibial pulses were +1/4 bilaterally.  There was no edema, superficial varicosities, lesions, or indurations.  The feet had good tone, scant hair growth, and mycotic nails 1-5 bilaterally.  The Veteran had pronated gait with normal station. There was no clubbing or cyanosis of digits and the Veteran noted an improvement in left heel pain.  The Veteran had normal deep reflexes bilaterally and muscle strength was equal.  Babinski was absent bilaterally.  Sensation was within normal limits.  The clinical assessment was plantar fibromas bilaterally; mycotic nails 1-5 bilaterally, and pes planus.  

When examined by VA in July 2014, the Veteran's complaints of bilateral foot pain were unchanged.  He described a constant, throbbing pain, with an intensity level of 8-9/10, on the soles of his feet that awakens him at night and limits his ability to stand and walk.  The Veteran also complained of painful toenails and noted recent treatment for a fungal infection.  

Signs and symptoms were said to include pain on use of the feet that was not accentuated on manipulation.  There was no swelling on use and no characteristic calluses.  The Veteran had decreased longitudinal arch height on weight bearing and objective evidence of marked pronation of both feet, but no extreme tenderness of plantar surfaces.  There was no inward bowing of the Achilles tendon and no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  There was mild to moderate symptoms due to hallux valgus.  The Veteran reported constant pain that is not increased by manipulation or examination of the feet.  Contributing factors included pain on weight-bearing and disturbance of locomotion.  There was no evidence of pain, weakness, fatigability, or, incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  There was also no evidence of functional impairment so diminished that amputation with prosthesis would equally service the Veteran, however he required the constant use a cane and continued to use arch supports, "which help a little bit."  There was no impact on the Veteran's ability to perform any type of occupational task such as standing, walking, lifting, sitting.

After a review of the evidence, the Board concludes that given the application of the benefit of the doubt rule, a 50 percent rating under DC 5276 is warranted for the Veteran's bilateral pes planus, as it such rating affords a better approximation of the disability picture presented.  Both the medical evidence and the Veteran's subjective statements reflect that the predominant symptoms appear to be pain that increases with use and marked pronation of both feet.  The record also clearly shows that his condition is only minimally improved with use of orthotics and that he now requires the use of a cane because of his feet.  In addition, the Veteran has credibly described a constant, throbbing pain, with an intensity level of 8-9/10, on the soles of his feet thus suggesting a disability picture comparable to that of extreme tenderness of plantar surfaces.  This is an observation that the Veteran is competent to make and in the Board's view, these findings, when the benefit of the doubt rule is applied, are indicative of symptoms that more nearly approximate the criteria for a 50 percent disability rating under DC 5276 for pronounced impairment.  

The Board acknowledges that the symptoms shown do not satisfy the full criteria for a 50 percent schedular rating under DC 5276; specifically, marked inward displacement and severe spasm of the tendo achillis on manipulation are not shown.  In addition, the medical evidence of record does not show much in the way treatment for bilateral pes planus beyond the use of orthotics.  However given the chronic, progressive nature and symptomatology of the disability at issue, the Board finds that a 50 percent rating under DC 5276 best reflects the disability picture shown.  This is the maximum rating assignable. The Board notes that Diagnostic Code 5284, governing foot injuries - other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot condition specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under DC 5284 would constitute an impermissible rating by analogy. Copeland v. McDonald,  27 Vet.App. 333, 338 (2015). In any case, all of his symptomatology is being compensated for in the increased evaluation provided under DC 5276.

Furthermore, while VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the Board has considered entitlement to a higher evaluation under other rating codes, but finds that analogous ratings for impairment of the foot either are not applicable to the Veteran's case or do not offer a higher disability rating.

The Board has also considered whether the Veteran's pes planus disability claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's bilateral foot disability are fully contemplated by the schedular rating criteria.  The Veteran does not argue, and the evidence does not suggest, that his bilateral pes planus with hallux valgus deformity manifests in symptoms other than, chronic foot pain, including difficulty with standing and walking.  The diagnostic criteria adequately describe the severity and symptomatology of his disorder in that the rating is intended to compensate for exactly the symptoms he has reported.  Moreover, no other factors (such as frequent hospitalizations, unusual clinical presentation, or any other factors, which take the pes planus disability outside the usual rating criteria) have been identified, and none are evident in the record on appeal.  

Rather, it appears that the Veteran's arguments have focused squarely on whether his pes planus causes marked interference with his employment.  That said, according to the 2014 VA examiner, there was no impact on the Veteran's ability to perform any type of occupational task such as standing, walking, lifting, sitting.  The Board is indeed sympathetic to the difficulties that the Veteran's pes planus may cause him in his employment.  The standard for demonstrating "marked" impairment in employment is a relatively high bar to meet, and all indication is that the Veteran is not substantially precluded from carrying out occupational duties, and fortunately remains gainfully employed.  There was no indication from any VA examiner that the pes planus significantly affects vocational potential or limits participation in most work activities.  He has not indicated or suggested that his pes planus has caused him to miss significant time from work.  Neither is there any evidence of demotion or special accommodation having to be made to compensate for his pes planus.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Thus, for the reasons discussed herein, and applying the benefit of the doubt doctrine, the Board finds that the Veteran's pes planus with hallux valgus deformity more nearly approximates a 50 percent disability rating, but no higher for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276.

ORDER

Service connection for eye disorders, including glaucoma and cataracts is denied.  

For the entire appeal period, a 50 percent disability rating, but not higher, for bilateral pes planus with hallux valgus deformity is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their origins during military service.  Although he was not diagnosed as suffering from an actual psychiatric disorder while in the service, he believes that the manifestations he experienced during service, including a period of hospitalization, were the precursor of a psychiatric disorder that later fully developed.  As such, he believes that service connection should be granted.

As noted in the Introduction, the development requested in the Board's March 2012 and May 2014 remands has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.

In its March 2012 remand, the Board directed that a VA examination be conducted to determine the etiology of any currently present acquired psychiatric disorder.  The Board specified that the examiner should address the Veteran's statements as to continuity of symptoms since service and that he first suffered from psychiatric symptoms during service.  On VA examination in November 2013, the examiner noted that the Veteran was hospitalized in June 1971 for situational stress/depression, but was released without impairment to active duty.  She further noted that the next record of mental health treatment was in 1983.  She opined that the diagnosed depressive disorder not otherwise specified was not related to service.  She reasoned that there was no objective evidence to support that the Veteran experienced a mental disorder until 1983, and stated that the records "did not create a nexus between his current disorder and the in service head/nose injury."  However she did not address the Veteran's competent statements regarding symptoms during service and since service.

Most recently, the Board instructed the AOJ to obtain a more definitive medical opinion regarding the onset and etiology of the Veteran's current psychiatric disorder.  The examiner was to review the entire claims folder and specifically address the Veteran's competent statements regarding symptoms during and since service.  See May 2014 Board Remand.  In June 2014, the VA examiner reiterated her previous opinion that the Veteran's diagnosed depressive disorder not otherwise specified was not related to service.  She again noted that after his treatment in 1971, there is no objective evidence to support the Veteran experienced a mental disorder until 1983.  She then determined that since the Veteran's report of continued psychiatric symptoms was the only evidence to create a nexus, without objective medical evidence she would have to resort to mere speculation as to whether his depressive disorder began in or is related to active service.  

Unfortunately, the VA examiner, upon reviewing the Veteran's history, dwelled on the lack of objective evidence to support that the Veteran experienced a mental disorder until 1983 and did not explain the medical reasons for rejecting his reports (lay observations) concerning having symptoms since service.  Additionally she did not fully explain why the Veteran's in-service hospitalization was not evidence of an early manifestation of a psychiatric.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Considering the Veteran's service treatment records showing that he suffered some sort of psychiatric reaction in service, and his statements regarding ongoing psychiatric symptoms since service, the medical opinions are inadequate and do not assist the Board or the Veteran in resolving this claim.  

In this case, the Veteran's in-service history, raises significant medical questions regarding whether his current psychiatric condition may be related to service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without further explanation, the Board cannot weigh the validity of the examiner's opinion with regard to nexus against the validity of the service treatment records showing that the Veteran suffered some sort of psychiatric reaction in service and given his statements regarding ongoing psychiatric symptoms since service.  As such, the Board must remand this matter for a more definitive medical opinion. 

Review of the claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to a January 2015 determination that declined to reopen the claims for service connection for lumbosacral radiculopathy, of right and left lower extremities.  See VA Form 9, dated March 25, 2015.  However, the RO has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  The matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with a SOC on the issue of whether new and material evidence has been submitted to reopen claims of service connection for lumbosacral radiculopathy, of right and left lower extremities.  They should also be informed of the requirements to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to psychiatric treatment of the Veteran that are not already in the file.

3.  Then, schedule the Veteran for appropriate VA examination.  This examination should be provided by a different examiner than the one who conducted the November 2013 examination and provided the subsequent opinion in June 2014.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report.  

Based on a personal interview and comprehensive review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any currently diagnosed psychiatric disorder(s), including the previously diagnosed major depressive disorder, schizophrenia, schizoaffective disorder, psychosis, and psychosomatic disorder associated with a pain disorder, is/are traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is/are in any other way causally related to military service.  

In answering this question, the examiner is asked to carefully consider the objective medical findings in the service treatment records and specifically address whether the Veteran's in-service hospitalization in 1971 (1) represents the earliest manifestation of a later manifested/diagnosed acquired psychiatric disorder or (2) was actually a misdiagnosis of a later manifested/diagnosed acquired psychiatric disorder or, (3) maturated into any current acquired psychiatric disorder.  If any currently diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

The examiner also should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of psychiatric symptoms during and since service.  He/She is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of psychiatric problems since service must be considered in formulating the requested opinion.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

4.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


